Citation Nr: 9927706	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  98-04 701A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an effective date prior to July 13, 1994, for 
a 100 percent rating for the service-connected psychiatric 
disability.


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from June to July 1983, and 
from March 1984 to March 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.


FINDINGS OF FACT

1.  All available relevant evidence for an equitable 
disposition of the issue on appeal has been obtained and 
associated with the veteran's claims file.

2.  Since October 1987, when service connection was granted 
for a psychiatric disorder, effective from March 2, 1987, 
various ratings have been assigned in multiple rating 
decisions.

3.  The veteran was notified of each of the rating actions at 
his address of record at the time; in particular, the veteran 
was notified and did not appeal rating actions in 1990 and 
1991 which continued the 50 percent rating for the service-
connected psychiatric disability.

4.  The date of receipt of the claim leading to the grant of 
a 100 percent rating for psychiatric disability is not 
earlier than July 13, 1995.


CONCLUSION OF LAW

The criteria for an effective date earlier than July 13, 
1994, for a 100 percent rating for a psychiatric disability 
have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 
C.F.R. §§  3.157(a), 3.400(o)(2) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a), in that it is 
plausible.  Further, the Board is satisfied that all relevant 
facts have been properly developed and that no further 
assistance to the veteran is required to comply with 38 
U.S.C.A. § 5107(a).

In a rating decision of October 1987, service connection was 
granted for psychological factors affecting physical 
condition with history of tension headaches.  A 10 percent 
evaluation was assigned from March 2, 1987.  In rating 
decision of February 1989, the service-connected psychiatric 
disorder was reclassified as major depression with mood-
incongruent psychotic features and psychological factors 
affecting physical condition (headaches).  A 30 percent 
rating was assigned from July 31, 1988.  In a rating decision 
of June 1989, a temporary total rating was assigned from 
March 28, 1988 pursuant to 38 C.F.R. § 4.29, and the 30 
percent rating was made effective from May 1, 1988.  However, 
in a rating decision of September 1989, the evaluation was 
increased to 50 percent disabling, effective from May 1, 
1988.  Another temporary total disability rating was assigned 
from August 6, 1990, pursuant to 38 C.F.R. § 4.29, and the 50 
percent rating was continued from October 1, 1990.  Several 
rating decisions in 1990 and 1991 continued the 50 percent 
rating for the psychiatric disability.  The veteran was 
notified of these decisions and did not file a notice of 
disagreement.  In August 1995, the RO proposed to reduce the 
rating to 30 percent and did so, effective from January 1, 
1996, in a rating decision of October 1995.  However, after a 
personal hearing before a Hearing Officer at the RO, the 
hearing Officer restored the 50 percent rating effective from 
January 1, 1996, in a decision dated in June 1996.  In August 
1997, the RO granted a 70 percent rating for the service-
connected psychiatric disability, effective from June 26, 
1995.  By rating action in August 1998, a 100 percent rating 
was assigned effective from June 26, 1995.  Finally, in a 
rating action of November 1998, the 100 percent rating was 
made effective from July 13, 1994.

The veteran contends that he is entitled to a 100 percent 
rating for the service-connected psychiatric disability 
effective from 1989.  The veteran argues that he was unable 
to respond to a December 1990 letter from the RO due to his 
psychiatric disability and the medications he was taking at 
that point, or that he never received this December 1990 
letter because in October 1990 he moved to Maine until 
January 1991, when he moved back to Milwaukee.  He claims he 
notified the RO of his change of address.  In addition, the 
veteran argues that the effective date of the 100 percent 
rating should be July 10, 1989, the date the Social Security 
Administration (SSA) found him to be disabled.  The veteran 
has also indicated that the effective date should be the date 
of claim for an increased rating which was October 31, 1989.

In regard to the contention that the effective date of the 
100 percent rating should be the date the SSA found him 
disabled, the Board notes that SSA decisions regarding 
whether the veteran is "disabled," although relevant, are 
not controlling for VA determinations because the two 
agencies use different definitions of "disabled."  See 
Damrel v. Brown, 6 Vet. App. 242, 246 (1994) (SSA 
determinations regarding unemployability are not controlling 
for VA determinations).  Moreover, VA regulations do not 
provide for a finding of disability based on determinations 
of the SSA.

In response to the veteran's contention that he did not 
receive a December 1990 notice of a rating decision because 
it was sent to the wrong address, the Board notes that the 
December 1990 notice was sent to the address used by the 
veteran in a correspondence he sent to the RO in November 
1990.  The address was located in Milwaukee.  Although the 
veteran noted in a statement dated in January 1999 that he 
had moved to Maine in October 1990 and lived there until 
January 1991, the evidence of record shows that he was using 
a Milwaukee address at that time.  Moreover, the evidence of 
record shows that the veteran notified the RO that he had 
recently moved to Maine in December 1989, and he notified the 
RO in February 1990 that he had moved back to Milwaukee.  
Apparently, the veteran was living in Maine in December 1989, 
not December 1990.  The notice was not returned to the RO as 
undeliverable.  Therefore, the Board concludes that the 
December 1990 notice was sent to the correct address.  

As for the veteran's contention that he could not respond to 
the December 1990 notice due to his service-connected 
psychiatric disorder, there is no provision in VA law or 
regulations to allow for suspending the filing requirements 
for submitting a timely notice of disagreement on the basis 
of inability due to health problems.  In addition, the 
medical evidence of record does not indicate that he was so 
disabled in December 1990 that he could not respond if he 
wished.  Although the private medical records show that the 
veteran was hospitalized in August 1990 for major depressive 
disorder, the evidence shows that he was able to submit 
several correspondences to the RO as of November 1990.

In regard to the veteran's contention that the effective date 
should be the date of claim for an increased rating, October 
31, 1989, the Board finds, as explained below, that the date 
of the claim for the increased rating which resulted in the 
award of the 100 percent rating was not October 31, 1989.  
Although the veteran did submit a claim for an increased 
rating for the service-connected psychiatric disability on 
October 31, 1989, that claim was addressed in a May 1990 
rating decision which confirmed the 50 percent rating for the 
service-connected psychiatric disability.  The veteran was 
notified of that decision in a letter dated May 8, 1990.  
Although that notice was sent to [redacted]
instead of [redacted], and the zip code 
contained a typographical error, there is no indication that 
this letter was returned as undeliverable.  Moreover, in a 
statement dated in July 1990 from the veteran, it is 
indicated that he was notified of the last rating decision 
and had since stopped working (since May 15, 1990).  The July 
1990 statement from the veteran constituted a new claim and 
was not a notice of disagreement with the May 1990 rating 
decision.  Accordingly, the Board finds that the claim for an 
increased rating which ultimately resulted in the grant of 
the 100 percent rating was not the claim filed in October 
1989.

Rating decisions concerning the rating of the service-
connected psychiatric disorder were issued in October 1990, 
November 1990, December 1990, June 1991, October 1991, and 
May 1994, and continued the 50 percent rating.  The veteran 
was notified of these decisions and did not appeal. 

In June 1995, the veteran submitted a statement in which he 
essentially indicated that he had received notice that he was 
to report for a VA examination, but the notice had been sent 
to his former address.  He indicated his willingness to 
report for a VA examination.  In this correspondence, the 
veteran appears to be explaining why he had not previously 
responded to the notice to report for a VA examination.  The 
veteran's correspondence does not communicate any intent to 
apply for an increased rating for his psychiatric disability.  
Therefore, it does not constitute an informal or formal claim 
for an increased rating.  

On July 13, 1995, the veteran underwent a VA psychiatric 
examination for compensation.  The RO correctly found this 
examination report to constitute a claim for an increased 
rating.  See 38 C.F.R. § 3.157(a).  The 100 percent 
evaluation was ultimately awarded based on this claim.  

Unless otherwise provided, the effective date of an award of 
compensation is the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 1991); 38 C.F.R. § 3.400 (1998).  However, where a 
claim for an increased evaluation is at issue, the effective 
date of the award shall be the earliest date as of which it 
is factually ascertainable that an increase in disability 
occurred if the claim is received within one year from such 
date.  38 U.S.C.A. § 5110(b)(2) (West 1991); 38 C.F.R. 
§ 3.400(o)(2).  

Under the law, the earliest possible effective date for the 
100 percent evaluation is one year earlier than the July 13, 
1995, date of claim, which is the effective date assigned by 
the RO.  Accordingly, the veteran is not entitled to an 
effective date earlier than July 13, 1994.


ORDER

Entitlement to an effective date earlier than July 13, 1994, 
for a 100 percent rating for a psychiatric disability is 
denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals


 

